Title: From Thomas Jefferson to Alexander McCaul, 12 July 1788
From: Jefferson, Thomas
To: McCaul, Alexander


          
            
              Dear Madam
            
            Paris July 12. 1788.
          
          An impatience to commence the paiment of my debt to you, induced me to convey to you, in the moment I received it, the joyful information from the managers of my affairs that by the end of the year 1786. they would be cleared of all other embarrasments, and I proposed to you at the same time arrangements for paiment. I have been not a little mortified by subsequent information from them that omissions in their accounts and failures in the collection of the amount of the sale they had made, removed the period of their disembarrasment to a later term: that they are not yet clear of the other debts and therefore will remit me nothing this year. My word however being engaged with you it shall be religiously fulfilled. I will therefore endeavor, by economies here, to make you this year’s remittance. Had I known sooner of this disappointment, I would have been prepared to make the remittance in the course of the next month. As it is I must avail myself of the condition contained in my propositions, which admitted some delay in certain cases: but in the present one, it shall not be long. In the mean while I will ask you to let me know to what house in London I shall direct the paiments when I am ready to make them; and whether I may divide the whole remittance of £200. into three or four portions if I find it more convenient to remit in proportion as I can spare.
          To guard against the hazard of short crops I have directed my whole estate to be rented for a certain sum of money or tobacco, and I am pleased to be informed from Mr. Lewis that he will be able to rent the whole, and suppose the rents will amount to 1000£ currency a year, cleared of all expence. This will commence with the next year; and two fifths of the proceeds shall be annually and punctually paid to you. Besides this I have directed the immediate sale of my lands in Goochland and Cumberland, estimated at 3500£ currency of which two fifths shall also be paid to you. In short, my dear Sir, no efforts of mine shall be wanting to get through this debt as speedily as possible, and if the means already adopted should not suffice, others more effectual shall be adopted. I mentioned to you that my paiments should be divided between Jones of Bristol and yourself. As yet he has not met my proposals with the moderation and justice with which you have done it.
          
          I am with sentiments of very sincere esteem & attachment, Dear Sir, your affectionate friend & humble servt.,
          
            
              Th Jefferson
            
          
        